No. 3:19-ap-00024              Doc 29   Filed 04/30/20     Entered 04/30/20 15:25:19            Page 1 of 16

                              IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE: GEOSTELLAR, INC.                                             BK. NO. 3:18-BK-0045

MARTIN P. SHEEHAN, Trustee of
the Bankruptcy Estate of Geostellar, Inc.,
                                                                    CIVIL NO. 3:19-AP-00024
               Plaintiff,

v.

DAVID A. LEVINE, and
INDECO UNION, a Delaware Corporation,

                      Defendants.

                              PLAINTIFF’S BRIEF OPPOSING ARBITRATION

               NOW COMES Plaintiff Martin P. Sheehan, by his counsel Patrick S. Cassidy and

Timothy F. Cogan and CASSIDY, COGAN, SHAPELL & VOEGELIN, L.C. and Martin P.

Sheehan, Esq., and Sheehan & Associates, PLLC and respectfully submits this Brief Opposing

Arbitration.

               When suit against David Levine (“Levine”) was initiated by the Bankruptcy Estate of

Geostellar, Inc., he (and Indeco) contested the jurisdiction of the Bankruptcy Court and asserted

that the dispute was subject to arbitration.

               The Court held the motion to dismiss of Levine and Indeco in abeyance and tentatively

ordered arbitration but then raised the issue of whether claims filed by Geostellar were affected

by Levine’s seeking protection. It indeed is.

               What was before the Bankruptcy Court as an asset of the Bankruptcy Estate of

Geostellar, Inc., is now also before the Bankruptcy Court as a claim against David Levine. 1


1
  Indeco Union is listed as an asset of David Levine. The independence of that entity is doubtful. Judge Flatley
disregarded the independent existence of Indeco Union in footnote 2 of his opinion at Docket Entry 14 in this


{00177678.1}
No. 3:19-ap-00024            Doc 29      Filed 04/30/20         Entered 04/30/20 15:25:19                Page 2 of 16

SINCE LEVINE FILED A PETITION FOR BANKRUPTCY RELIEF, HE CONSENTED
TO BANKRUPTCY COURT HANDLING THE PROOF OF CLAIM AND ADVERSARY
ACTIONS

               The resolution of a claim against David Levine is a core matter. 28 U.S.C. section

157(b)(2)(B). The resolution of the dischargeability of the claims against David Levine is also a

core matter. 11 U.S.C. 157(b)(2)(I).

               David Levine invoked the protection of the Bankruptcy Courts when he asserted a claim

against the Bankruptcy Estate of Geostellar, Inc. He was then sued by Geostellar, Inc., in this

adversary proceeding that was filed in the Geostellar, Inc. case.

               Mr. Levine has now become a debtor in his own bankruptcy. The claim asserted by

Geostellar, Inc., has been filed against Mr. Levine in his own case. 2 By his action, Mr. Levine

has again consented to the resolution of this claim, encompassing the adversary complaint

against him, by this Court. See Langenkamp v. Culp, 498 U.S. 42, 45, (1990)(per

curiam)(Respondents filed claims against the bankruptcy estate, thereby bringing themselves

within the equitable jurisdiction of the Bankruptcy Court).

               Even if these claims were “Stern” claims, see Stern v. Marshall, 564 U.S. 462, 131 S.Ct.

2594 (2011)(some claims may be statutorily core, but not constitutionally core),such claims as

have been designated for final adjudication in this Bankruptcy Court case are not subject to

arbitration as set forth below.

               An exception to Stern applies here. The Bankruptcy Court can handle Stern claims with

the parties' knowing and voluntary consent. Wellness Intern. Network, Ltd. v. Sharif, 575 U.S.

665, 135 S.Ct. 1932 (2015). “In sum, the cases in which this Court has found a violation of a


Adversary Proceeding. Moreover, the claim of arbitration was in a contract to which Mr. Levine, and not Indeco
Union, was a party.
2
  The Trustee of Geostellar, Inc. filed a motion to lift stay, or in the alternative to transfer this Adversary Proceeding
to be an Adversary Proceeding in the Levine case, rather than the Geostellar case. See Docket Entry 48 in the Levine
Bankruptcy Case, 3:19-bk-01048.

{00177678.1}                                                2
No. 3:19-ap-00024            Doc 29     Filed 04/30/20    Entered 04/30/20 15:25:19       Page 3 of 16

litigant's right to an Article III decision-maker have involved an objecting defendant forced to

litigate involuntarily before a non-Article III court” Wellness Intern. Network, 575 U.S., at ___

135 S.Ct., at 1947.

               There the defendant in an adversary proceeding consented to the handling of the claim

by its filing a bankruptcy petition, as Levine did here. “Nothing in the Constitution requires that

consent to adjudication by a bankruptcy court be express.” Wellness, 135 S.Ct. at 1947. Thus

               Article III of the Constitution is not violated when litigants knowingly and
               voluntarily consent to adjudication by a bankruptcy judge of so-called
               “Stern claims,” that is, claims that are designated for final adjudication in the
               bankruptcy court as a statutory matter but are prohibited from proceeding in that
               way as a constitutional matter

Construction and Application of United States Supreme Court Decision in Stern v. Marshall,
…Clarifying Constitutional Authority of Bankruptcy Court to Hear and Resolve Claims and
Counterclaims. 77 A.L.R. Fed. 2d 23 (Originally published in 2013), characterizing Wellness.

               Such consent may be express or implied. MDC Innovations, LLC v. Hall, 726 Fed.App’x.

168, 172 (4th Cir.2018); In re Sojourner Douglas College, Inc., 607 B.R. 501, 512 (Bankr. D.

Md.2019).

               The “key inquiry” under this standard is “’whether the litigant or counsel was made

aware of the need for consent and the right to refuse it, and still voluntarily appeared to try the

case before the non-Article III adjudicator.’” MDC Innovations, 726 Fed.Appx. at 172 (quoting

Wellness, 135 S.Ct., at 1948) (internal quotation marks omitted). MDC Innovators, like the case

at bar, contains questions of entitlement of rights to intellectual property. See also Corliss Moore

& Assoc., LLC v. Credit Control Services, Inc., 497 B.R. 219, 228–29 (E.D.Va.2013), which

held that an entity had consented to the jurisdiction of the Bankruptcy Court. After the Plan was

proposed, but before it was approved, Debtors contracted with Credit Control Services (“CCS”).

The Trustee subsequently filed an adversary proceeding complaint in Bankruptcy Court, naming



{00177678.1}                                          3
No. 3:19-ap-00024             Doc 29     Filed 04/30/20     Entered 04/30/20 15:25:19        Page 4 of 16

CCS as a defendant for breach of that contract. The court held that the defendant in that

proceeding had impliedly consented to the jurisdiction of the Bankruptcy Court by entering into

that post-petition contract to collect the receivables of a debtor under the jurisdiction of

the Bankruptcy Court. Id at 228. That defendant in an adversary proceeding was actively

involved in the Bankruptcy Court, as was Levine here, Both impliedly consented, even if the

adversary proceeding were a Stern claim. Id. See In re Kaiser Steel Corp., 95 B.R. 782

(Bankr.D.Colo.1989), aff'd, 109 B.R. 968 (D.Colo.1989)(by asserting a counterclaim against the

debtor in the adversary proceeding, the Rosens subjected themselves to the equitable power of

the Bankruptcy Court).

EVEN IF LEVINE HAD NOT CONSENTED TO THE JURISDICTION OF THE
BANKRUPTCY COURT, THE ADVERSARY COMPLAINT SATISFIES STERN AS A
CORE MATTER

               Jurisdiction of the District Court over bankruptcy matters is set forth in 28 U.S.C. § 1334.

Original and exclusive jurisdiction exists of all cases under Title 11. That statute also authorizes

Bankruptcy Courts, as an adjunct of the District Court, to adjudicate cases arising “under title

11," or “arising in” or “related to” a case under Title 11. Pursuant to 28 U.S.C. § 157(a), the

District Court may refer all such matters to the Bankruptcy Court. “Through the enactment of 28

U.S.C. § 1334, Congress intended to grant broad and comprehensive jurisdiction to the district

courts so that they might deal efficiently and expeditiously with all matters connected with the

bankruptcy estate.” In re Roasters Corp., 2000 WL 33673775, *1 (M.D.N.C. Oct. 6, 2000)

(citing Celotex v. Edwards, 514 U.S. 300 (1995)).

               Core matters include “allowance or disallowance” of claims, §157(b)(2)(B); and

determinations as to the dischargeability of debts, § 157(b)(2)(J). The claims against Mr. Levine




{00177678.1}                                            4
No. 3:19-ap-00024             Doc 29     Filed 04/30/20     Entered 04/30/20 15:25:19        Page 5 of 16

by the Bankruptcy Estate of Geostellar, Inc., are clearly within that rubric. The claims made

against Mr. Levine in the pending litigation are clearly “core.”

               Core proceedings are not arbitrable since arbitration would interfere with the ability of

the Bankruptcy Courts to adjudicate matters clearly assigned to such courts. See Moses v. Cash

Call, Inc., 781 F.3d 63 (4th Cir. 2015)(opinion of all members of the panel). There a declaratory

judgment claim of the Debtor seeking to adjudicate the claim of a creditor as invalid, and in

violation of State law was held core, and non-arbitrable.

               The underlying principles that are applicable here are not in dispute. Bankruptcy
               courts may decide core bankruptcy claims, which include the “allowance or
               disallowance of claims against the estate” and “counterclaims by the estate
               against persons filing claims against the estate.” 28 U.S.C. § 157(b)(2)(B)-(C). A
               bankruptcy court may also hear related non-core claims, but it cannot finally
               resolve them and must instead submit proposed findings of fact and conclusions
               of law to the district court. Id. § 157(c)(1).

               The Supreme Court has modified these statutory assignments of responsibility,
               holding that Article III of the Constitution prohibits bankruptcy courts from
               issuing final orders regarding statutorily core claims unless they “stem [ ] from
               the bankruptcy itself or would necessarily be resolved in the claims allowance
               process.” Stern [ 564 U.S. at 499]. And the Court has subsequently held that when
               a bankruptcy court is faced with a claim that is statutorily core
               but constitutionally non-core—a so-called “Stern claim”—it must treat the claim
               as if it were statutorily non-core, submitting proposed findings of fact and
               conclusions of law to the district court for de novo review. Exec. Benefits Ins.
               Agency v. Arkison, ––– U.S. ––––, 134 S.Ct. 2165, 2173… (2014).

               Here, there is no dispute that Moses’ first claim, which seeks to declare that
               CashCall’s loan is unenforceable, is a statutorily core claim because such an
               action involves the “allowance or disallowance of claims against the estate.” 28
               U.S.C. § 157(b)(2)(B). It is also constitutionally core, because the validity of
               the Loan Agreement would “necessarily be resolved” in adjudicating
               CashCall’s proof of claim and Moses' objections thereto. Stern, 131 S.Ct. at
               2618; see also, e.g., TP, Inc. v. Bank of Am., N.A. (In re TP, Inc.), 479 B.R. 373,
               385 (Bankr.E.D.N.C.2012) (holding that “a counterclaim by the estate based in
               state law” will necessarily be resolved in ruling on a proof of claim if it “seek[s]
               to directly reduce or recoup the amount claimed”); Pulaski v. Dakota Fin., LLC
               (In re Pulaski), 475 B.R. 681, 687 (Bankr.W.D.Wis.2012) (holding that an
               objection to a proof of claim based on violations of state law was constitutionally



{00177678.1}                                            5
No. 3:19-ap-00024            Doc 29    Filed 04/30/20       Entered 04/30/20 15:25:19        Page 6 of 16

               core); In re Olde Prairie       Block       Owner,   LLC, 457   B.R.   692,    698
               (Bankr.N.D.Ill.2011).

Moses, 781 F.3d at 70.

               Allied Title Lending, LLC v. Taylor, 420 F.Supp.3d 436, 449 (E.D.Va.2019), a post-Cash

Call case, held that an Allied debtor seeking monetary relief for herself and a class of similarly

situated debtors in the Bankruptcy Court was a core claim, for the class claims “will likewise

directly modify the amount of the claims filed by Allied against similarly situated debtors”.

Allied Title Lending 420 F.Supp.3d at 449, generally citing Cash Call, 781 F.3d at 85. Accord In

re Relativity Fashion, LLC, 696 Fed. Appx. 26 (2d Cir. 2017)(Bankruptcy Court could refrain

from enforcing arbitration clause in agreement between bankrupt film producer and streaming

video service asserting a right to stream two of debtor's films prior to their release in theaters, on

theory that grant of video service’s motion to compel arbitration would permit a collateral attack

on factual findings and distributions of property underlying debtor’s confirmed plan, which

would cause key aspects of plan to collapse). See In re EPD Inv. Co., LLC, 821 F.3d 1146, 1152

(9th Cir.2016) (Trustee brought fraudulent transfer claims under 11 U.S.C. §§ 544 and 548, and

California state law. “For the purpose of these claims, the Trustee stands in the shoes of the

creditors, not the debtors. Only the parties to an arbitration agreement are bound by it.”).         See

also In re Hostess Brans, Inc. 2013 WL 82914 at *4. (Bank. S.D.N.Y. 2013 Jan 7, 2013)(dispute

relate to cash collateral not arbitrable though the collateral agreement contained an arbitration

clause).

ASSUMING THAT THE ISSUE OF ORDERING ARBITRATION OVER A CORE
MATTER IS CONSIGNED TO THE COURT’S DISCRETION, IT SHOULD NOT BE
ORDERED

               The following factors show that arbitration should not be ordered, under an abuse of

discretion standard.

{00177678.1}                                           6
No. 3:19-ap-00024             Doc 29    Filed 04/30/20     Entered 04/30/20 15:25:19       Page 7 of 16

               Arbitration would undermine centralized resolution of bankruptcy claims and would

engender piecemeal litigation. In re Power Technologies, Inc., 315 B.R. 41, 43 Bankr. Ct. Dec.

(CRR) 177 (Bankr. W.D. Pa. 2004).

               Issues raised in the Complaint can be more expeditiously heard and determined by the

Bankruptcy Court and the debtor’s rehabilitation requires prompt disposition of the asserted

claim, while arbitration would be a protracted proceeding. In re Cross Elec. Co., Inc., 9 B.R.

408, 7 Bankr. Ct. Dec. (CRR) 366, 3 Collier Bankr. Cas. 2d (MB) 925, Bankr. L. Rep. (CCH) P

68201 (Bankr. W.D. Va. 1981).

               Judicial discovery is required and no alternative is available in arbitration. See 105 Am.

Jur. Trials 125 (Originally published in 2007).

THIS IS NOT A TRUE STERN CLAIM SINCE NOTHING WOULD BE LEFT AFTER
THE BANKRUPTCY COURT DETERMINE GEOSTELLAR’S PROOF OF CLAIM,
UNLIKE IN MOSES

               Since the Bankruptcy Court must determine if Geostellar’s proof of claim in the Levine

bankruptcy case was proper, that would determine the adversary claim in the Geostellar case,

which Levine and Indeco seek to arbitrate. Here Geostellar’s would “necessarily be resolved in

the claims allowance process.” Stern, ___ U.S. at__131 S.Ct. at 2618.

               This is apparent from a review of the proof of claim. All the proof of claim amounts to is

the complaint. Thus in resolving that proof of claim, the Bankruptcy Court must resolve certain

factual matters in the Complaint such that would be nothing left for arbitration.

               This claim differs Moses indicated that a remaining, constitutionally non-core claim

would be left whether the debt ran afoul of a North Carolina statute. Here no similar additional

claim remains beside the proof of claim. Thus the adversary claims would “necessarily be

resolved in the claims allowance process.”



{00177678.1}                                           7
No. 3:19-ap-00024             Doc 29    Filed 04/30/20     Entered 04/30/20 15:25:19        Page 8 of 16

               Illuminating what it meant by such resolution, Stern pointed to a distinction along a

slightly different axis: “Granfinanciera’s distin[guished] between actions that seek ‘to augment

the bankruptcy estate and those that seek a pro rata share of the bankruptcy res,’” 564 U.S. at 499

(quoting Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, (1989)). This adversary action seeks “to

augment the bankruptcy estate.” To that extent it is a creature of the bankruptcy law.

               There appears the congruence between the complaint and the resolution of the claim

               “any of the factual and legal determinations that the bankruptcy court would be
               required to make in the adversary proceeding would be ‘disposed of in passing on
               objections' to [a] proof of claim,” Id. at 2617 (quoting Katchen v. Landy, 382 U.S.
               323, 332 n. 9 (1966))

Mose, quoting Stern.

               Questions driving the adversary claim here and the proof of claim are “so overlapping

that once the bankruptcy judge ruled on the creditor’s proof of claim “nothing remain[ed] for

adjudication,” Moses (quoting Stern, quoting Katchen, 382 U.S. at 334 and Exec. Benefits Ins.

Agency, 134 S.Ct. at 2173)(internal quotation marks omitted in Moses). Executive Benefits held

that, because the Constitution does not permit a bankruptcy court to enter final judgment on a

bankruptcy-related claim, the relevant statute nevertheless permits a bankruptcy court to issue

proposed findings of fact and conclusions of law to be reviewed de novo by the district court.

THIS IS NOT A TRUE STERN CLAIM SINCE NOTHING WOULD BE LEFT AFTER
THE BANKRUPTCY COURT DETERMINES GEOSTELLAR’S PROOF OF CLAIM,
UNLIKE IN MOSES

               Since the Bankruptcy Court must determine if Geostellar’s proof of claim in the Levine

bankruptcy case was proper, that would determine the adversary claim in the Geostellar case,

which Levine and Indeco seek to arbitrate. Here Geostellar’s would “necessarily be resolved in

the claims allowance process.” Stern, ___ U.S. at__131 S.Ct. at 2618.




{00177678.1}                                           8
No. 3:19-ap-00024             Doc 29    Filed 04/30/20     Entered 04/30/20 15:25:19        Page 9 of 16

               This is apparent from a review of the proof of claim. All the proof of claim amounts to is

the Complaint. Thus in resolving that proof of claim, the Bankruptcy Court must resolve certain

factual matters in the complaint such that would be nothing left for arbitration.

               This claim differs. Moses indicated that a remaining, constitutionally non-core claim

would be left whether the debt ran afoul of a North Carolina statute. Here no similar additional

claim remains beside the proof of claim. Thus the adversary claims would “necessarily be

resolved in the claims allowance process.”

               Illuminating what it meant by such resolution, Stern pointed to a distinction along a

slightly different axis: “Granfinanciera’s distin[guished] between actions that seek ‘to augment

the bankruptcy estate and those that seek a pro rata share of the bankruptcy res,’” 564 U.S. at 499

(quoting Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, (1989)). This adversary action seeks “to

augment the bankruptcy estate.” To that extent it is a creature of the bankruptcy law.

               There appears the congruence between the complaint and the resolution of the claim

               “any of the factual and legal determinations that the bankruptcy court would be
               required to make in the adversary proceeding would be ‘disposed of in passing on
               objections' to [a] proof of claim,” id. at 2617 (quoting Katchen v. Landy, 382 U.S.
               323, 332 n. 9 (1966))

Mose, quoting Stern.

               Questions driving the adversary claim here and the proof of claim are “so overlapping

that once the bankruptcy judge ruled on the creditor’s proof of claim “nothing remain[ed] for

adjudication,” Moses (quoting Stern, quoting Katchen, 382 U.S. at 334 and Exec. Benefits Ins.

Agency, 134 S.Ct. at 2173)(internal quotation marks omitted in Moses). Executive Benefits held

that, BECAUSE the Constitution does not permit a bankruptcy court to enter final judgment on a

bankruptcy-related claim, the relevant statute nevertheless permits a bankruptcy court to issue

proposed findings of fact and conclusions of law to be reviewed de novo by the district court.

{00177678.1}                                           9
No. 3:19-ap-00024              Doc 29     Filed 04/30/20     Entered 04/30/20 15:25:19        Page 10 of
                                                      16
EVEN IF THIS PROOF OF CLAIM WERE NOT A CORE CLAIM, ARBITRATION IN
THIS CASE WOULD CREATE IN INHERENT CONFLICT WITH THE PURPOSES OF
THE BANKRUPTCY CODE

               The core/non-core distinction, however, is not mechanically dispositive in
               deciding whether a bankruptcy judge may refuse to send a claim to
               arbitration. See Cont’l Ins. Co. v. Thorpe Insulation Co. (In re Thorpe Insulation
               Co.), 671 F.3d 1011, 1021 (9th Cir.2012) (“We agree that the core/non-core
               distinction, though relevant, is not alone dispositive.”); In re Mintze, 434 F.3d
               222, 229 (3d Cir.2006) (“The core/non-core distinction does not ... affect whether
               a bankruptcy court has the discretion to deny enforcement of an arbitration
               agreement.”). Instead, what matters fundamentally is whether compelling
               arbitration for a claim would inherently undermine the Bankruptcy Code's
               animating purpose of facilitating the efficient reorganization of an estate through
               the     “[c]entralization    of    disputes   concerning     a    debtor’s     legal
               obligations....” Phillips v. Congelton, LLC (In re White Mountain Mining
               Co.), 403 F.3d 164, 170 (4th Cir.2005).


Moses v. Cash Call, Inc., 781 F.3d 63, 83 (4th Cir.2015)(Gregory., J., concurring and concurring
in judgment).

               Repeatedly considering Moses cites the purposes of the Bankruptcy Code.

               Grounded in the Constitution, bankruptcy provides debtors with a fresh start and
               creditors with an equitable distribution of the debtor's assets. To those ends, a
               principal purpose of the Bankruptcy Code is to provide debtors and creditors with
               “the prompt and effectual administration and settlement of the [debtor's]
               estate.” Katchen, 382 U.S. at 328,…see also Celotex, 514 U.S. at 308,…
               Similarly, a principal purpose of the Bankruptcy Code is also to centralize
               disputes over the debtor's assets and obligations in one forum, thus protecting
               both debtors and creditors from piecemeal litigation and conflicting
               judgments. See Phillips v. Congelton, L.L.C. (In re White Mountain Mining
               Co.), 403 F.3d 164, 169–70 (4th Cir.2005); A.H. Robins Co. v. Piccinin, 788 F.2d
               994, 998 (4th Cir.1986). “Ease and centrality of administration are thus
               foundational characteristics of bankruptcy law.” French v. Liebmann (In re
               French), 440 F.3d 145, 154–55 (4th Cir.2006) (Wilkinson, J., concurring).

Moses 781 F.3d at 72.

               At the same time, however, “Congress intended to grant comprehensive
               jurisdiction to bankruptcy courts so that they might deal efficiently and
               expeditiously with all matters connected with the bankruptcy estate.” Celotex


{00177678.1}                                           10
No. 3:19-ap-00024              Doc 29     Filed 04/30/20    Entered 04/30/20 15:25:19        Page 11 of
                                                      16
               Corp. v. Edwards, 514 U.S. 300, 308 (1995) (internal quotation marks and
               citation omitted). And in cases where tension arises between the FAA and another
               statute, the Supreme Court has provided a framework for resolving it, holding that
               the party seeking to prevent enforcement of an applicable arbitration agreement
               must show that “Congress has evinced an intention to preclude a waiver of
               judicial remedies for the statutory rights at issue.” Green Tree Fin. Corp. v.
               Randolph, 531 U.S. 79, 90 (2000). That intent must be deducible from (1) the
               statute's text; (2) its legislative history; or (3) “an inherent conflict between
               arbitration and the statute's underlying purposes”.

Moses, 781 F.3d 71–72(citing Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 227
(1987); see also Gilmer v. Interstate/Johnson Lane Corp., 895 F.2d 195, 197 (4th
Cir.1990), aff’d, 500 U.S. 20 (1991). See Midland, infra and CH Holding Co. v. Miller Parking
Co., 903 F. Supp. 2d 51 (E.D. Mich. 2012)(Thus a judgment creditors’ state court action alleging
that defendants were alter egos or fraudulent transferees of assets of Chapter 7 debtor was core
proceeding. Thus mandatory abstention was not warranted, where judgment creditors’ claims
against transferee and its shareholders were solely designed to recover assets that judgment
creditors and bankruptcy trustee contended were debtor’s rightful property and therefore
belonged to bankruptcy estate. 28 U.S.C.A. §§ 157(b), 1334(c). See generally Arbitration and
Mediation of Bankruptcy Disputes, 105 AM. JUR. TRIALS 125.

               Because Moses is a split decision, with three separate opinions, relying upon the unusual,

if not bizarre, requirements of lenders such as Cash Call, it is profitable to consider post- Moses

jurisprudence – as well as cases preceding it.

               Pre-Moses, in In re White Mountain Mining Co., L.L.C., 403 F.3d 164 (4th Cir.2005), aka

Congleton, cited by Moses, above, a principal of corporate Chapter 11 debtor brought adversary

proceeding against debtor and investor seeking determination as to whether pre-petition cash

advances were debt or equity. The Bankruptcy Court denied investor’s motion to compel

arbitration. The District Court for the Southern District of West Virginia affirmed, as did the

Fourth Circuit, holding that bankruptcy court did not abuse its discretion by refusing to enforce

international arbitration agreement, and principal’s complaint was core proceeding.




{00177678.1}                                           11
No. 3:19-ap-00024              Doc 29     Filed 04/30/20     Entered 04/30/20 15:25:19        Page 12 of
                                                      16
               BANKRUPTCY L & PROCEDURE took the following from Moses:

               A claim, that is statutorily core and which the bankruptcy court would have
               constitutional authority to enter a final judgment, would include a debtor estate’s
               counterclaim to a creditor’s proof of claim that relates to the creditor’s claim and
               is not merely peripheral to the core bankruptcy function of addressing the
               allowance of a proof of claim.36


Leslie A. Berkoff and Theresa A. Driscoll 28 NO. 4 J. BANKR. L. & PRAC. NL ART. 6,
citing inter alia Moses.

               Moses held that resolution of a claim “could directly impact claims against Moses' estate

and her plan for financial reorganization” because if “a tribunal were to hold that CashCall's loan

is invalid, CashCall could petition the bankruptcy court as an ‘allowed unsecured creditor’ to

share in Moses’ assets.” Id. at 72. If anything, this adversary proceeding would impact

reorganization even more directly than that in Moses, for the adversary proceeding seeks

damages from Levine’s conduct, enriching the estate. Ordering arbitration of a dispute that

“directly pertains to Moses’ plan for reorganization would ‘substantially interfere with [her]

efforts to reorganize.’” Id. at 73 (quoting Congelton, supra, 403 F.3d at 170). Therefore, the

Court concluded that “forcing Moses to arbitrate her constitutionally core claim would inherently

conflict with the purposes of the Bankruptcy Code…” Id.

               Cases relied upon that connection, between the action and the needs of the estate. In re

Merrill, 343 B.R. 1, 8–9 (Bankr. D. Me.2006), indicated in part that an arbitration should not be

ordered where would have an effect on a bankruptcy estate, as would the arbitration sought here.

See In re Lehman Bros. Holdings, Inc., 2015 WL 5729645, *5 (Sept. 30, 2015), aff’d sub

nom. In re: Lehman Bros. Holdings Inc., 663 Fed.App’x. 65 (2d Cir.2016), denying arbitration to

the contractual subordination of deferred compensation claims by hundreds of employees.

“While the Supreme Court has stated that the FAA established a ‘federal policy favoring



{00177678.1}                                           12
No. 3:19-ap-00024              Doc 29     Filed 04/30/20    Entered 04/30/20 15:25:19        Page 13 of
                                                      16
arbitration, requiring that [courts] rigorously enforce agreements to arbitrate,” this mandate “may

be overridden by a contrary congressional command.’” (quoting Shearson, 482 U.S. at 226

(internal citations and quotations omitted)).

               Relying upon the above language from Moses, the district court held that the bankruptcy

court did not err in failing to refer a claim to arbitration, for resolution of this claim “could

directly impact claims against Moses’ estate and her plan for financial reorganization”. Midland

Funding LLC v. Thomas, 606 B.R. 687, 693–94 (W.D.Va.2019)(citing 781 F.3d at 72). Here

resolution of the Geostellar claim would “directly impact claims against Geostellar and its plan

for financial reorganization,” supra, meeting the Midland Funding standard:

               Ordering arbitration of a dispute that “directly pertains to Moses’ plan for
               reorganization would ‘substantially interfere with [her] efforts to
               reorganize.’” Id. at 73 (quoting Phillips v. Congelton, LLC, 403 F.3d 164, 170
               (4th Cir. 2005)). Therefore, the court concluded that “forcing Moses to arbitrate
               her constitutionally core claim would inherently conflict with the purposes of the
               Bankruptcy Code.” Id.

Midland Funding LLC v. Thomas, 606 B.R. 687, 693–94 (W.D.Va.2019).

               The amended complaint in Midland alleged that the financial institution falsely stated on

the bankruptcy form, violating Rule 3001, when it said that the amount claimed did not include

interest, fees, or other charges; and that Midland failed to abide by other bankruptcy rules.

               Even if the Midland fact pattern might come closer to the classical bankruptcy core, that

complaint was a class action vehicle, thus moving far beyond the instant parties. Nonetheless the

district court cited the purposes animating the Bankruptcy Code:

               …Two animating purposes of the Bankruptcy Code – prompt administration of
               the bankruptcy estate and the centralization of disputes regarding a debtor’s legal
               obligations – would be severely undermined if a distant arbitrator was tasked with
               the discretion to determine if a creditor should be sanctioned for a Rule 3001
               violation.

Midland Funding LLC v. Thomas, 606 B.R. 687, 693–94 (W.D.Va.2019).

{00177678.1}                                           13
No. 3:19-ap-00024              Doc 29    Filed 04/30/20     Entered 04/30/20 15:25:19       Page 14 of
                                                     16


               Similarly, arbitration of claims that Chapter 7 debtor had brought, even as putative class

action, to recover for credit card issuer’s alleged violation of discharge injunction would

seriously jeopardize an integral part of bankruptcy court’s ability to provide debtors with fresh

start and result in inherent conflict with underlying purpose of the Bankruptcy Code, providing

the bankruptcy court with discretion to decline to enforce arbitration clause in credit card

agreement. In re Anderson, 884 F.3d 382 (2d Cir. 2018).

               Also post-Moses, arbitration of Chapter 7 debtor’s claims seeking determination that

certain debts were not non-dischargeable student loan debts as well as a finding that creditor

violated the discharge injunction by attempting to collect those debts would impede debtor’s

ability to achieve a fresh start and create an inherent conflict with underlying purpose of

Bankruptcy Code, such that compelling parties to arbitrate claims was not appropriate. In re

Golden, 587 B.R. 414 2018 WL 3584644 (E.D. New York. July 25, 2018).


                                                    Respectfully submitted,

                                                    MARTIN P. SHEEHAN, Trustee of the
                                                    Bankruptcy Estate of Geostellar, Inc.




                                                    By: /s/ Patrick S. Cassidy, Esq.
Patrick S. Cassidy, Esq. (WVSB #671)
Timothy F. Cogan, Esq. (WVSB #764)
CASSIDY, COGAN,
SHAPELL & VOEGELIN, L.C.
1413 Eoff St.
Wheeling, WV 26003
P: 304-232-8100
F: 304-232-8200
pcassidy@walslaw.com
tfc@walslaw.com


{00177678.1}                                           14
No. 3:19-ap-00024    Doc 29   Filed 04/30/20   Entered 04/30/20 15:25:19   Page 15 of
                                          16
Martin P. Sheehan, Esq. (WVSB 4812)
SHEEHAN & ASSOCIATES, PLLC
1 Community St.
Suite 200
Wheeling, WV 26003
(304) 232-1064
(304 232-1066 fax
SheehanBankruptcy@WVDSL.net




{00177678.1}                             15
No. 3:19-ap-00024               Doc 29    Filed 04/30/20   Entered 04/30/20 15:25:19      Page 16 of
                                                      16
                              IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE: GEOSTELLAR, INC.                                         BK. NO. 3:18-BK-0045

MARTIN P. SHEEHAN, Trustee of
the Bankruptcy Estate of Geostellar, Inc.,
                                                                CIVIL NO. 3:19-AP-00024
               Plaintiff,

v.

DAVID A. LEVINE, and
INDECO UNION, a Delaware Corporation,

                      Defendants.


                                         CERTIFICATE OF SERVICE

       This is to certify that on the 30th day of April, 2020, the foregoing PLAINTIFF’S
BRIEF OPPOSING ARBITRATION was filed electronically via the Court’s EM/ECF filing
system, which will send notification of such filing to all counsel of record.




                                                                By: /s/ Patrick S. Cassidy, Esq.
Patrick S. Cassidy, Esq. (WVSB #671)
Timothy F. Cogan, Esq. (WVSB #764)
CASSIDY, COGAN,
SHAPELL & VOEGELIN, L.C.
1413 Eoff St.
Wheeling, WV 26003
P: 304-232-8100
F: 304-232-8200
pcassidy@walslaw.com
tfc@walslaw.com




{00177678.1}                                         16
